Citation Nr: 1508963	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  09-28 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include delusional disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1974 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of June 2008, which denied entitlement to a TDIU rating, and September 2011, which denied the service connection claims.  

The Veteran was previously represented by an attorney, but the Veteran revoked the power of attorney in November 2012.  In addition, the attorney withdrew representative in November 2012 as well.  The Veteran is currently unrepresented.

In March 2013, the appellant appeared at a videoconference hearing held before a Veterans Law Judge who has since retired.  The Veteran was sent a letter in November 2014 asking him whether he would like another hearing.  In December 2014, the Veteran responded, declining the opportunity for a new hearing, and asking that the case be decided based on the current evidence.    

In July 2013, the above claims were remanded for additional development.  This development was conducted, and the results will be further discussed below.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the July 2013 remand noted that during the pendency of the appeal, the Veteran was awarded disability benefits by the Social Security Administration (SSA) in a decision dated in October 2010, and that records pertaining to this decision must be obtained if available.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).  As stated in the last remand, such records would be highly relevant to the current TDIU claim, and in addition, the relevance of the SSA records to the service connection claims cannot be ruled out.  A March 2014 SSA printout confirms that Veteran had a disability onset date of August 2008.  While records were obtained from SSA upon remand, they were all the earlier denials of benefits from the 1990s, prior to the appeal period.  SSA should once again be contacted, and if more recent records are not available, a formal finding should be made.  

Next, following the July 2013 remand, VA requested vocational rehabilitation documents from the Lincoln, Nebraska RO from January 2006; the Denver, Colorado RO from September and August 2007; and the St. Louis, Missouri RO through present.  None of these regional offices could find the requested documents, and in July 2014 a letter was sent to the Veteran notifying him that VA had contacted the vocational rehabilitation and counseling offices in Lincoln, Nebraska, Denver, Colorado, and St. Louis, Missouri to request his vocational rehabilitation file and that after an extensive and thorough search of their facilities, they were unable to locate the records.  

However, February 2009 records submitted by the Veteran as part of package in November 2012 indicated that Veteran received a vocational rehabilitation allowance from VA from January 2009 through March 2009, through the Muskogee, Oklahoma Regional Office.  Also, a March 2014 part of a vocational rehabilitation document from the St. Louis VA Regional Office shows that the Veteran was receiving mental health services through a VA medical center (VAMC) therapist and social skills training through the Life Skills Center from January 2010 through May 2010.  Upon remand, these outstanding VARO records should be obtained.  

The Veteran indicated in a March 2010 letter that he was in an independent living program at Metro State College.  Also, although the July 2013 remand noted the Veteran was seen for a vocational rehabilitation evaluation in August 2007 at the VA regional office, the August 2007 letter indicates it was conducted by a private company, the Kupcho Vocational & Rehabilitation Center.  While the VA issued a finding that the VA regional offices had no documents, VA with authorization, should contact the private company and the university for any vocational records.

Next, with regard to the September 2014 VA examination, the July 2013 remand instructed the examiner to opine on whether any acquired psychiatric disability was caused or aggravated by the medication prescribed for the Veteran's service-connected disabilities.  The examiner, a psychologist, diagnosed the Veteran with delusional disorder, but stated in response to the request for that specific opinion that "It is beyond the scope of this provider's training to comment on the possible role of medication and current psychiatric condition.  This opinion could be made with more scientific certainty by a medical examiner."  As this suggestion has been made, VA must now undertake to provide such an opinion by a medical professional.  See Jones v. Shinseki, 23 Vet. App. 382 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991) (noting that it is "impossible to square" VA's duty to assist with a failure to follow up the suggestion by the examining physician that additional diagnostic studies might be in order).  Therefore, upon remand a new opinion should be provided by a psychiatrist or other appropriate medical clinician on whether the Veteran's diagnosed delusional disorder was caused or aggravated by the medication prescribed for the Veteran's service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, as the Veteran's claim for TDIU is intertwined with his claims for service-connection, and the Veteran's Social Security records were not reviewed prior to rendering opinions on functional capacity in his VA examinations in August 2014 regarding his service-connected bilateral pes planus, contraction of the gastrocnemius muscles of the right and left leg, and scarring of the right and left leg, the Board finds that following the above development, a new examination should be conducted to address the effect of his service-connected disabilities on his occupational functioning.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the SSA once more, and request a copy of the Veteran's SSA disability benefits file specifically related to his most recent disability claim with the onset date of August 2008, granted in a decision dated in or about October 2010.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.  If these records are not available, a formal finding should be made.  

2.  Obtain any outstanding vocational rehabilitation and counseling files, including those related to:

a.  The vocational rehabilitation allowance from VA from January 2009 through March 2009, through the Muskogee, Oklahoma Regional Office.  See February 2009 document submission from Veteran.  

b.  St. Louis VA Regional Office documents regarding mental health services through a VAMC therapist and social skills training through the Life Skills Center from January 2010 through May 2010.  See March 2014 vocational rehabilitation document.  

c.  Private documents from Metro State University of Denver (formerly Metro State College) regarding the Veteran's participation in an independent living program in March 2010.  See March 2010 letter.

d.  Private documents from Kupcho Vocational & Rehabilitation center.  See August 2007 letter.  
All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records VA is unable to secure these records, it must notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

3.  Obtain an addendum opinion to the September 2014 examination from a psychiatrist or other clinician with suitable medical training to evaluate the impact of the Veteran's medications on his delusional disorder.  If the clinician determines that a new VA examination is necessary in order to provide the requested information, then one should be scheduled.  The claims folder and a copy of this Remand should be made available to the medical professional.  

The examiner should address whether it is at least as likely as not that the Veteran's delusional disorder was caused or aggravated by medication prescribed for the Veteran's service-connected disabilities.  

The examiner must review the claims file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale.

4. After the above development has been completed, provide the Veteran with a general VA examination relating to his TDIU claim to address the functional limitations of the Veteran's service-connected disabilities on his ability to perform occupational tasks, including sedentary and physical tasks.  His current service-connected disabilities are bilateral pes planus; contraction of the gastrocnemius muscles of the right and left leg, with painful limited ankle motion; and post-operative scarring of the right and left leg.  

The examiner must review the claims file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale.

5.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claims on appeal.  If any claim is denied, the Veteran should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

